Citation Nr: 1107795	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, 
claimed as left hand arthritis secondary to service-connected 
diabetes mellitus, type II.  

2.  Entitlement to service connection for a left wrist disorder, 
claimed as left wrist arthritis secondary to service-connected 
diabetes mellitus, type II.  

3.  Entitlement to service connection for a left arm disorder, 
claimed as left arm arthritis secondary to service-connected 
diabetes mellitus, type II.  

4.  Entitlement to service connection for a left shoulder 
disorder, claimed as left shoulder arthritis secondary to 
service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for a right hand disorder, 
claimed as right hand arthritis secondary to service-connected 
diabetes mellitus, type II.  

6.  Entitlement to service connection for a right wrist disorder, 
claimed as right wrist arthritis secondary to service-connected 
diabetes mellitus, type II.  

7.  Entitlement to service connection for a right arm disorder, 
claimed as right arm arthritis secondary to service-connected 
diabetes mellitus, type II.  

8.  Entitlement to service connection for a right shoulder 
disorder, claimed as right shoulder arthritis secondary to 
service-connected diabetes mellitus, type II.  

9.  Entitlement to service connection for a cervical spine 
disorder, claimed as cervical spine arthritis secondary to 
service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran's claims on appeal were initially characterized as a 
claims of service connection for arthritis of the respective body 
parts as secondary to his service-connected diabetes mellitus, 
type II.  However, while on appeal, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  A review of the claims file shows that the Veteran has 
not been specifically diagnosed as having arthritis in each of 
the body parts encompassed by this appeal; however, he has been 
followed at the VA treatment center for generalized joint pain.  
The Board therefore finds that the Veteran's claim is not limited 
solely to arthritis, and the issues have been recharacterized as 
above.  

The Board notes that the Veteran requested a Travel Board hearing 
before a Veterans Law Judge in his March 2009 substantive appeal, 
but withdrew his request for a hearing in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  The Board finds that additional development is necessary 
to satisfy VA's obligations under VCAA.

Here, the Veteran contends that he developed disorders of the 
bilateral hands, bilateral wrists, bilateral arms, bilateral 
shoulders, and cervical spine as a result of his service-
connected diabetes mellitus, type II.  Specifically, he argues 
that he developed a chronic disability in each of these body 
parts, to include arthritis, due to the medication he is 
prescribed to control his diabetes.  

A review of the Veteran's post-service treatment records reveals 
a January 2005 VA radiology report revealing a little olecranon 
spur in the left forearm, with no evidence of bursitis.  The 
Veteran was also diagnosed with degenerative joint disease of the 
left shoulder in January 2005.  A March 2006 VA radiology report 
revealed that the right shoulder joint was intact but the 
acromioclavicular (AC) joint was relatively narrowed, resulting 
in a diagnosis of mild AC joint osteoarthritis of the right 
shoulder.  A June 2006 VA radiology report revealed minimal 
spondylitic changes at the lower cervical spine.  An April 2008 
VA treatment record indicated a "history of arthritis," while a 
May 2008 VA treatment record indicated that the Veteran suffered 
from "general arthritis pain."  

As of May 2008, the Veteran's active outpatient medications 
include acetaminophen 500mg for pain or fever, allopurinol 300mg 
for gout, ammonium lactate 12 percent lotion, flunisolide nasal 
inhaler for allergies, gabapentin 800 mg, loratadine 10mg for 
allergies, losartan 50 mg for blood pressure, metformin 
hydrochloride 1000mg for blood sugar, moxifloxacin hydrochloride 
400 mg for infection, oxycodone 5mg / acetaminophen 325mg for 
pain, rosuvastatin CA 20 mg for cholesterol, and vitamin E 400IU.  

The Veteran was afforded a VA joints examination in April 2008.  
However, this examination report did not address the claims 
currently on appeal.  Rather, it addressed the Veteran's claims 
for entitlement to service connection for disorders of the 
ankles, hips, and lumbar spine.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  


Thus, the Board determines that there is competent evidence of 
current disabilities as well as an indication that the 
disabilities or symptoms may be associated with another service-
connected disability.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The outstanding questions are 
the precise nature of the Veterans current physical disorders of 
the cervical spine and upper extremities as well as whether these 
physical disorders were caused or aggravated by the medication 
taken to treat his service-connected disabilities.  The duty to 
assist requires that a VA medical examination be provided in an 
attempt to answer these questions. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA outpatient 
treatment records from the Overton Brooks VA 
Medical Center (VAMC) in Shreveport, 
Louisiana, from February 2009 to the present.  
If additional records are unavailable, it 
should be so stated in the claims file.

2.  Schedule the Veteran for an examination 
to determine the current nature and extent of 
any current disorders of the cervical spine, 
bilateral hands, bilateral wrists, bilateral 
arms, and bilateral shoulders.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be performed, 
including X-rays and appropriate range of 
motion studies.  The examiner should obtain a 
detailed clinical history from the Veteran.  
All pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

The examiner should be asked to identify and 
diagnose each disability/disorder.

For any disorder diagnosed, the examiner 
should then express an opinion as to whether 
such disorder was at least as likely as not 
(a 50 percent probability or greater) 
caused or aggravated by the medications used 
to treat his service-connected disabilities, 
or is otherwise at least as likely as not (a 
50 percent probability or greater) related to 
any incident of active service.

3.  Upon completion of the above, the RO 
should readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


